Citation Nr: 1710012	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a back disability, to include lumbar spine disability. 

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran provided honorable active service in the United States Army from November 1974 to July 198, wherein he received the Good Conduct Medal.  He, unfortunately, died in September 2016.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran filed a claim with VA in March 2013.  He was granted all three issues but denied TDIU in a November 2013 rating decision.  He filed his Notice of Disagreement in November 2013.  A Statement of the Case (SOC) was issued in May 2014.  The Veteran filed a VA Form 9, formal Appeal to Board of Veterans' Appeals, in May 2014.  He moved forward on all four issues.  A Supplemental Statement of the Case (SSOC) was issued in January 2015.  


FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA was notified that the Veteran died in September 2016.






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in September 2016, during the pendency of the appeal.  This information was based on a March 2017 Social Security Administration Inquiry.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the claimant's death.  See 38 C.F.R. § 3.1010 (b).  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).




ORDER

The appeal is dismissed without prejudice.


____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


